Dismissed and Memorandum Opinion filed April 2, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00248-CR

                   JAMAL LYNNDALE BROWN, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1408908

                 MEMORANDUM                      OPINION


      After a plea of true to the State’s motion to adjudicate guilt, appellant was
convicted of the offense of burglary of a habitation with intent to commit theft and
sentenced to four years’ confinement on December 9, 2014. No timely motion for
new trial was filed. Appellant’s notice of appeal was not filed until March 9, 2015.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule
26 is essential to vest the court of appeals with jurisdiction. Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2